DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 05/10/2021, has been entered.
     Claims 8, 18, 23, 25, 28 and 29 have been amended. 
     Claims 7 and 17 have been canceled.

    Claims 1-6, 8-16 and 18-30 are pending.    

                                                  REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

    Applicant’s remarks, including the submission of certified English language translations of PCT/JP2019/021466 (filed 10/13/2020) and Japanese Application No. 2018/104676 (filed 10/31/2018) are acknowledged.

    Upon reconsideration of applicant’s amended claim 23, filed 05/10/2021,
    the previous objection of claim 23 has been withdrawn.

    Upon reconsideration of applicant’s amended / canceled claims and arguments, filed 05/10/2021, the previous rejections of 35 U.S.C. 112(b), 112(a) written description / enablement have been withdrawn.

     As indicated previously, due to the high polymorphism of antibodies, the claims SEQ ID NOS. recited in the claims drawn to anti-TLR7 antibodies and as described in the specification are deemed structurally distinct on the primary amino acid basis.
     The claimed SEQ ID NOS. attributed to anti-TLR7 antibodies does not appear to known or taught in the prior art. 
     The prior art neither suggests or teaches the claimed anti-TLR7 antibodies having the exact chemical structure claimed.  

     Accordingly the claims of this application are deemed allowable. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 17, 2021